Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 4, 5, 8-12 and 16 in the reply filed on March 10, 2022, is acknowledged.  Claims 5 and 6 are withdrawn and Claims 1-4 and 7-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shape" and “the back surface” in lines 17-18.  There is insufficient antecedent basis for these limitations in the claim.  Examiner suggests Applicant properly introduce these limitations.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP 2018/167396 (JP 396).

    PNG
    media_image1.png
    492
    446
    media_image1.png
    Greyscale

Regarding Claim 1:  JP 396 discloses a safety switch device attached to a mobile terminal for operating a machine, comprising: a fixation mechanism (See Annotated Fig. A) formed so as to secure the mobile terminal; a grip part (See Annotated Fig. A) supported by the fixation mechanism, which is to be grasped by a hand of an operator; a permission switch (See Annotated Fig. A) which is disposed on the grip part and which transmits a signal for permitting the machine to operate; and an emergency stop button (See Annotated Fig. A) for transmitting a signal for stopping the machine, wherein the fixation mechanism is formed so as to secure a plurality of types of the mobile terminals having different sizes; and the grip part is supported by the fixation mechanism so as to be disposed at a center part (See Annotated Fig. A) of the shape of the back surface of the mobile terminal, which corresponds to the position of the center of gravity of the mobile terminal.
Regarding Claim 8:  JP 396 discloses a safety switch device according to claim 1, wherein at least one of the fixation mechanism and the grip part has a dent part (See Annotated Fig. A) formed on a side surface, and the dent part is formed at a position to be engaged with at least one of the index finger, the middle finger, the ring finger, and the little finger when an operator grasps the grip part.
Regarding Claim 9:  JP 396 discloses a machine operation device comprising: the safety switch device according to claim 1 (See Annotated Fig. A); and the mobile terminal (See Annotated Fig. A) secured to the safety switch device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 396 in view of US Patent No. 8,240,628 to Huang (Huang).

    PNG
    media_image2.png
    557
    589
    media_image2.png
    Greyscale

Regarding Claim 2:  JP 396 does not disclose the support members; however, Huang teaches wherein the fixation mechanism includes: a first support member (See Annotated Fig. B) having a first recess part (See Annotated Fig. B) to be engaged with one end of the mobile terminal; a second support member (See Annotated Fig. B) having a second recess part (See Annotated Fig. B) to be engaged with the other end of the mobile terminal; and a securing member (See Annotated Fig. B) for securing the second support member to the first support member, the second support member is formed so as to slide with respect to the first support member, and the first support member and the second support member sandwich the mobile terminal such that the fixation mechanism secures the mobile terminal.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of JP 396 by using sliding jaws similar to those taught by Huang to enable the quick and easy connection and disconnection of the mobile terminal to the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 396 in view of US Patent App. No. 2016/0144513 to Fukunaga et al. (Fukunaga).
Regarding Claim 7:  JP 396 discloses the grip part having a longitudinal direction (See generally Annotated Fig. A) but does not disclose a press member.  However, Fukunaga teaches a press member (41) for preventing the hand of the operator from moving away from the grip part, and the press member extends along the longitudinal direction such that the hand of the operator is disposed between the press member and the grip part.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of JP 396 by using the press member similar to that taught by Fukunaga to prevent a user from accidentally dropping the mobile terminal. 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 9981378.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632